department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-120584-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable david obey u s house of representatives washington d c dear mr obey i am responding to your inquiry of date on behalf of your constituent -------------------------- ----------------asked why the withholding on her monthly retirement pay increased withholding tables generally apply to wage payments from employers to employees withholding tables also generally determine the withholding on retirement pay the increase in withholding on payments occurred as a result of changes made to the withholding tables for the making_work_pay_credit the making_work_pay_credit provides a credit against income_tax for a taxable_year to an eligible_individual in an amount equal to the lesser_of percent of earned_income or dollar_figure dollar_figure in the case of a joint_return we issued revised withholding tables in date that reflected the effect of the making_work_pay_credit these tables were effective for wage payments beginning no later than date we compressed the reduction in withholding equal to the entire amount of the making_work_pay_credit into the nine remaining months of however for wage withholding we spread the same dollar amount of reduction over months thus the reduction for the credit is smaller each month of and the amount withheld from each monthly payment is greater the tax regulations generally provide for the same income_tax_withholding treatment for retirement pay as wages therefore payors of retirement pay must use wage withholding tables even though we do not count retirement income in determining a taxpayer’s making_work_pay_credit however retirement_plan administrators can make an additional adjustment to withholding which effectively removes the benefit of the making_work_pay_credit for withholding purposes the department of the treasury develops the income_tax_withholding tables to provide the most accurate estimate of tax to be withheld for most employees considering the many variables that affect taxpayers differently at all income levels because the tables conex-120584-10 represent a balance between the desire for accuracy in withholding and a product that covers all employees in all situations the result is not percent accurate for all employees taxpayers who think the amount of taxes withheld from their income does not match their actual tax_liability may want to consult the irs withholding calculator on www irs gov and submit revised forms w-4 i am enclosing publication how do i adjust my tax withholding which provides additional guidance for tax withholding i hope this information is helpful if you need further assistance please contact me or --- -----------------------at -------------------- in addition information about the making_work_pay_credit and the changes in withholding is available at www irs gov sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosure
